Citation Nr: 1024279	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-18 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an earlier effective date prior to September 
18, 2000, for the grant of a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  That decision granted entitlement 
to TDIU effective from September 18, 2000.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The Board remanded the case in February 2009 to schedule the 
Veteran for a video conference hearing before the Board at 
the RO in Louisville, Kentucky.  However, the Veteran 
submitted a statement later that month indicating that he no 
longer wanted such a hearing.  

The Board also remanded the case in April 2009 noting that a 
decision should not be rendered in the case until the appeal 
period for the June 2008 rating decision had expired.  It was 
also determined that the RO should refer the Veteran's claim 
for entitlement to an earlier effective date for the grant of 
TDIU to the Director of Compensation and Pension Service, for 
extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  
The case has since been returned to the Board for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience. 38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19.

In the April 2009 remand, the Board observed that, excluding 
all temporary total evaluations, the Veteran is currently 
assigned a 30 percent disability evaluation for his status 
post right high tibial osteotomy between January 27, 1995, 
and September 18, 2000.  He is also assigned a 20 percent 
disability evaluation for his postoperative injury to his 
left knee disability with instability status post high tibial 
osteotomy from May 2, 1991, to September 18, 2000, and a 
noncompensable evaluation for a tender and painful surgical 
scar on the right knee effective from August 19, 1982.  As 
such, his combined disability evaluation prior to September 
18, 2000, is 50 percent.  Thus, the ratings assigned for the 
Veteran's service-connected disabilities in this case do not 
meet the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a).  

It was noted in the remand that the June 2008 rating decision 
that granted service connection for the scar and assigned a 
10 percent disability evaluation effective from August 28, 
1980, and a noncompensable evaluation effective from August 
19, 1982, was not final.  The Board acknowledged that the 
Veteran could potentially meet the schedular requirements of 
38 C.F.R. § 4.16(a) if he appealed the June 2008 rating 
seeking a higher initial evaluation.  As a result, the Board 
determined that a decision should not be rendered in the case 
until the appeal period for the June 2008 rating decision had 
expired.  However, the Veteran did not subsequently file a 
notice of disagreement within one year appellate period, and 
as a result, the June 2008 rating decision has since become 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.300, 20.302, 20.1103 (2008)

Nevertheless, the Board also noted in the April 2009 remand 
that the Veteran may still be entitled to TDIU pursuant to 38 
C.F.R. § 4.l6(b) if he did not appeal the June 2008 rating 
decision, or the benefits sought, if any appeal was filed, 
could not be granted.  In particular, the remand explained 
that the Board is precluded from granting a total rating 
under section 4.16(b) because the authority to grant such a 
rating is vested specifically in the Director, Compensation 
and Pension Service.  When the Board finds that a case is 
worthy of consideration under section 4.16(b), the Board may 
remand the case to the RO for referral to the Director, 
Compensation and Pension Service, but the Board may not grant 
a total rating in the first instance. See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (noting that Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Thus, the Board 
determined that the RO should refer the Veteran's claim for 
entitlement to an earlier effective date for the grant of 
TDIU to the Director of Compensation and Pension Service, for 
extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

Following the April 2009 remand, the RO in Huntington, West 
Virginia, did send a memorandum to Compensation and Pension 
Service in August 2008 in which it was noted that the Board 
had directed that the claims file be referred for 
extraschedular consideration.  However, the memorandum 
incorrectly stated that the issue on appeal involved a scar 
rather than entitlement to an earlier effective date prior to 
September 18, 2000, for the grant of TDIU.  Indeed, as 
previously noted, the Veteran has not appealed the initial 
evaluation for his service-connected scar.  Nor has he filed 
any subsequent claims for an increased evaluation for that 
disability.  

In September 2009, the Director of Compensation and Pension 
Service did respond to the August 2008 memorandum.  He noted 
that the Social Security Administration (SSA) had determined 
that the Veteran was not engaged in substantial gainful 
employment since July 31, 1996, and that the following 
impairments were severe: bilateral degenerative joint disease 
following multiple knee surgeries and chronic knee pain; 
posttraumatic stress disorder (PTSD); and, an intermittent 
explosive disorder.  The Director concluded that the evidence 
did not establish entitlement to an extraschedular total 
disability evaluation based on individual unemployability due 
to service-connected disabilities under 38 C.F.R. § 4.16(b).  
However, as previously noted, this determination was in 
response to an inaccurate request indicating that the appeal 
involved the Veteran's service-connected scar.  In addition, 
the September 2009 letter from the Director indicated that 
the Veteran had severe knee disabilities and was unemployed.  
The Board notes that the Veteran is service-connected for a 
postoperative injury to his left knee disability with 
instability status post high tibial osteotomy, status post 
right high tibial osteotomy, and a tender and painful 
surgical scar on the right knee.  However, there was no 
explanation as to why the Veteran would not be entitled to an 
extraschedular evaluation for those disabilities.  

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."Id.  Therefore, the RO should 
refer the Veteran's claim for entitlement to an earlier 
effective date for the grant of TDIU to the Director of 
Compensation and Pension Service, for extraschedular 
consideration pursuant to 38 C.F.R. § 4.16(b).

For the reasons noted above and in order to give the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the case 
is REMANDED to for the following action:

The RO should refer the claim for 
entitlement to an earlier effective date 
prior to September 18, 2000, for the 
grant of TDIU, to the appropriate 
department officials pursuant to 38 
C.F.R. § 4.16(b) for extraschedular 
consideration.  

2.  If an earlier effective date for TDIU 
is denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to afford the Veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional office. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

